DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is written in response to application number 17/118,371 filed 12/10/2020

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-18, 22, 24, 25 and 29-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harchol (US 2008/0023508) in view of Griffin (US 2208/0251212).

16, 25: Harchol discloses a mountable case 10 for a handheld electronic device, comprising: a case 10 configured to be selectively connectable to the handheld electronic device 12 and retain the electronic device within an interior space of the case in use, the case comprising a rear portion that is configured to be positioned along a rear surface of the electronic device in use and a side portion extending from the rear portion and being configured to be positioned adjacent at least a portion of a top, bottom, left and right sides of the electronic device in use (see annotated figure 3E);


    PNG
    media_image1.png
    594
    531
    media_image1.png
    Greyscale

a non-slip region located on the rear portion of the case and comprising a flexible non-slip member (fig. 3F) that defines at least a portion of an exterior surface of the rear portion of the ([0031-0033]); and

a magnet 95 received within the indentation of the flexible non-slip member such that a rear-facing surface of the magnet is covered by the flexible non-slip member [0033].

Harchol fails to disclose a non-slip surface. Griffin teaches an electronic device cover comprising
entirely of a non-slip coating ([0025]). It would have been obvious to ne having ordinary skill in the art at the time of the effective filing date of the invention to modify Harchol to include the non-slip material of Griffin to assist in resisting sliding of the device as well as increasing comfortability in holding the device.

17, 29: Harchol-Griffin discloses the case of Claim 16, further comprising a cover piece 96 adjacent an inner surface of the magnet that, in use, is located between the magnet and the electronic device (Harchol; fig. 3F).

18, 30: Harchol-Griffin discloses the case of Claim 17, wherein the cover piece is made of the same material as the flexible non-slip member (Harchol; [0031]).

22, 31: Harchol-Griffin discloses the case of Claim 16, wherein the flexible non-slip member comprises a frictional gripping exterior surface that enhances frictional engagement of the case with a surface on which the case is placed (Harchol; [0033]).






Claims 24 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harchol (US 2008/0023508) in view of Griffin (US 2008/0251212) Fawcett (US 2011/0227735).

24, 33: Harchol-Griffin discloses the magnet as applied to claim 16 but fails to disclose a rare earth magnet. Fawcett teaches the case system wherein the magnet is a rare-earth magnet ([0024]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Harchol-Griffin to include the magnet of Fawcett in order increase the magnetic force to the attaching member.


Allowable Subject Matter
Claims 19-21, 23, 26-28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735